Citation Nr: 1709468	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected right shoulder disability.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to compensable rating for hemorrhoids prior to April 22, 2016, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1995 to July 2001, and from December 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, April 2011, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's service connection claims for hemorrhoids and a left shoulder disability, to include as secondary to the Veteran's service-connected right shoulder disability, were most recently remanded by the Board in July 2015, and have since been returned to the Board for appellate review. 

In a December 2014 decision, the Board denied the issue of entitlement to service connection for a back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 27, 2016, Memorandum Decision, the Court vacated and remanded the Board's December 2014 decision. 

The issues of entitlement to service connection for a back disorder and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 22, 2016, the Veteran's hemorrhoids were not shown to involve excessive redundant tissue; to be large, thrombotic or irreducible; to result in secondary anemia; or to involve fissures.

 2.  From April 22, 2016, the Veteran is in receipt of the maximum schedular rating available for hemorrhoids.
CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids prior to April 22, 2016, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in February 2007 and January 2011.  

The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  The Veteran underwent VA examinations for his hemorrhoids claim in November 2010 and April 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken.  Updated VA records were associated with the Veteran's file, and the Veteran was issued a statement of the case and notification of his appellate rights on the issue of service connection for hemorrhoids.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Analysis

The Veteran's hemorrhoid disability was assigned a 20 percent rating effective April 22, 2016.  Because a higher evaluation is available for the period prior to April 22, 2016, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to Diagnostic Code 7336, a noncompensable (zero percent) rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available pursuant to Diagnostic Code 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

As an initial matter, from April 22, 2016, forward, the Veteran's hemorrhoids have already been assigned a 20 percent rating under Diagnostic Code 7336, the highest rating available.  Consequently, there is no basis for assigning a higher schedular disability rating for this period. 

The Veteran filed his initial claim for service connection for hemorrhoids in January 2007, which was denied in October 2007.  In September 2008, the Veteran filed a notice of disagreement, asserting that he had several occurrences of hemorrhoids, especially during extreme winter and summer weather.  He also stated he was on medication prescribed by his private physician and was instructed to soak in a warm baths during hemorrhoid flare-ups.  The Veteran's claim for service connection for hemorrhoids was then granted in June 2011 with an evaluation of 0 percent, effective January 17, 2007. 

In support of an initial compensable rating for his hemorrhoid disability, the Veteran submitted an October 2010 treatment report from his private physician, Dr. R. R., in July 2011. That report indicated an external thrombosed hemorrhoid and a note for the Veteran to consider an incision to remove a clot from the hemorrhoid. 

The Veteran was afforded a VA examination in November 2011, where he reported a history of internal and external hemorrhoids with occasional bleeding and prolapse.  The examiner noted the Veteran's recurrence of any thrombosis was once or less per year.  Upon examination, the Veteran was noted as having moderate internal hemorrhoids, with no evidence of thrombosis, fistula, fissures, rectal prolapse, bleeding, or excessive redundant tissue.    

June 2013 VA treatment records note a complaint of hemorrhoids, but the Veteran declined a rectal examination and was prescribed medication.

The record reflects no additional evidence that the Veteran's hemorrhoid disability required an increased rating until April 2016.  Subsequent to an additional VA examination on April 22, 2016, the Veteran was awarded an increased rating of 20 percent effective that date based on evidence showing hemorrhoids with persistent bleeding.  The hemorrhoids were described as mild to moderate.  

The Board finds that, for the period between January 17, 2007 and April 22, 2016, the criteria for a 10 percent initial rating are not met or approximated, as the Veteran's hemorrhoids were not shown to involve excessive redundant tissue, or to be large, thrombotic or irreducible with frequent recurrences.  While the Veteran's private treatment record from October 2010 reported a thrombosed hemorrhoid, with a note for the Veteran to consider an incision to remove a clot from the hemorrhoid, this thrombosed hemorrhoid was not present upon VA examination.  Moreover, the Veteran reported to the November 2011 examiner that thrombosis occurred once per year or less.  For a disability rating of 10 percent, there must be evidence of frequent occurrences of thrombosis under Diagnostic Code 7336.  The Board also finds no evidence of hemorrhoids with persistent bleeding, secondary anemia, or with fissures, that would warrant a disability rating of 20 percent prior to April 22, 2016, under Diagnostic Code 7336.  

The Board acknowledges the Veteran's lay statements regarding the severity of his hemorrhoids, and he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by a medical professional, as set forth in the examination reports and treatment records, which took into account the Veteran's lay statements are reported history, than to the Veteran's lay statements.

III.  Extraschedular Considerations

The Board has also considered whether the Veteran's hemorrhoid disability presents an exceptional or unusual disability picture rendering impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's hemorrhoids are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, such as the presence of hemorrhoids, thrombosed hemorrhoids, and bleeding.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

In sum, a compensable rating for hemorrhoids prior to April 22, 2016, and in excess of 20 percent thereafter, is not warranted.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to a compensable rating for hemorrhoids prior to April 22, 2016, and in excess of 20 percent thereafter, is denied


REMAND

The claim for service connection for a back disorder was before the Board in December 2013, where it was remanded to the AOJ for a new VA examination and opinion regarding the etiology of the Veteran's back disorder.  The VA examination was performed in April 2014, and the matter was returned to the Board in December 2014.  The Board denied the Veteran's claim, finding no evidence of a back disability for service connection purposes.  

The Veteran appealed that decision to the Court, and in an October 27, 2016, Memorandum Decision, the Court vacated and remanded the Board's December 2014 decision for a new VA medical examination and opinion.  The Court held that the Board erred when it found the April 2014 VA examiner substantially complied with the Board's December 2013 remand instructions regarding the Veteran's post-service diagnosis of thoracic scoliosis.  Despite acknowledging the Veteran's diagnosis of thoracic scoliosis, the examiner failed to follow the Board's explicit instructions to opine as to whether the scoliosis was a congenital defect or disease.  As such, the examiner did not reach the additional questions of whether there was an additional disability due to disease or injury superimposed upon any congenital defect during service, or in the alternative, whether any congenital disease was aggravated by military service beyond its natural progression.  

In addition, and although the Board regrets further delay, remand is also necessary to obtain an VA addendum opinion regarding the Veteran's claim for service connection for a left shoulder disability.  

Pursuant to Board remand, the Veteran was afforded a VA examination in April 2016 for his claim for a left shoulder disability, where the examiner diagnosed acromioclavicular (AC) osteoarthritis in both shoulders and opined that this degeneration was age-related, and was less likely than not to have been incurred by the Veteran's military service.     

The Veteran submitted competent lay evidence asserting that his duties as a tank crewman during his first period of active duty - the retrieving and loading 120mm rounds, as well as the maintenance demands of his tank - subjected him to constant heavy lifting that contributed to shoulder strain.  These duties are consistent with the circumstances, conditions and hardships of the Veteran's Military Occupational Specialty (MOS).  See 38 U.S.C.A. § 1154.  The Board notes that, as part of the opinion, the examiner classified AC joint disorders as repetitive strain injuries, degenerative conditions, and acute injuries, and that the AC joint is subject to inflammation from repetitive motion and stress, particularly activities involving an outstretched arm moving across the body.  

However, when instructed to address the Veteran's reports regarding the strain put on his shoulders as a tank crewman, the examiner acknowledged that the Veteran's duties required him to repeatedly lift heavy loads across the body but did not give a clear opinion as to whether the Veteran's diagnosis was at least as likely as not related to this strenuous activity.  In addition, the Veteran complained of shoulder soreness in his March 2001 report of medical assessment upon separation from his first period of active service.  This was not addressed in the examination report.  
As such, the Board finds that a remand is necessary for an addendum opinion prior to making a determination regarding the Veteran's left shoulder claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his back disorder claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After records development is completed, schedule the Veteran for a VA spine examination to determine the nature of any back disability (to include thoracic scoliosis), and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to the examiner for review in conjunction with the examination.  A detailed history should be elicited from the Veteran.

After review of the claims file and examination, the examiner should address the nature and etiology of any current back disorder and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current back disability arose in service or is causally related to service.  

The examiner must address all back disorders diagnosed during the pendency of the appeal, to include the post-service diagnosis of thoracic scoliosis.  In so doing, the examiner must address the following:

(a) Does the diagnosed scoliosis constitute a congenital defect or a disease?  Generally, the Board considers a congenital defect to be a structural or inherent abnormality which is more or less static in nature, and a congenital disease to be a condition capable of improving or deteriorating.
(b) If the examiner finds that the Veteran's scoliosis is a
	congenital defect, is there an additional disability due to disease or injury superimposed upon such defect during service?
(c) If the examiner finds that the Veteran's scoliosis is a
	congenital disease, was the disease aggravated (i.e., a permanent worsening of the underlying condition as compared to an increase in symptoms) by his military service beyond the natural progression?  
(d) If scoliosis is not congenital in nature, the examiner
	must state whether the scoliosis is related to the
	Veteran's military service, to include any in-service
	reports of back symptomatology or incidents therein.

A complete rationale for all opinions must be provided.

3.  Send the claims file to the examiner who conducted the April 2016 examination to obtain an addendum opinion with respect to the Veterans claimed left shoulder disability.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and, if necessary, examination of the Veteran, the examiner should provide all diagnoses with respect to the Veteran's left shoulder.  For each diagnosis, the examiner must answer the following:

(a) Is it at least as likely as not (50 percent probability or greater) that such disability of the left shoulder had its onset, or is otherwise etiologically related to, the Veteran's first period of active service from July 1995 to July 2001.  The examiner must specifically comment on all in-service complaints of shoulder pain, including those noted in the Veteran's March 2001 report of medical history, as well as any lay assertions regarding his MOS as a tank crewman.  
(b) If the answer to the above is in the negative, is it at least as likely as not (50 percent probability or greater) that any disability of the left shoulder had its onset or is otherwise etiologically related to the Veteran's second period of active service.  The examiner should specifically address all in-service complaints of shoulder pain, including July and August 2003 in-service treatment records related to bilateral shoulder pain.

A complete rationale for all opinions must be provided.

4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


